—In an action to recover damages for medical malpractice and wrongful death, the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated April 6, 1999, which denied her motion to vacate a stipulation discontinuing the action.
*386Ordered that the order is affirmed, without costs or disbursements.
It is well settled that stipulations are judicially favored and will not be set aside in the absence of a ground sufficient to invalidate a contract, such as fraud, collusion, mistake, or accident (see, Hallock v State of New York, 64 NY2d 224; Morrison v Budget Rent A Car Sys., 230 AD2d 253, 256; Katz v Village of Southampton, 244 AD2d 461). The plaintiff, who was represented by counsel and stipulated to discontinue her action in open court, failed to make such a showing.
The plaintiff’s remaining contentions are without merit. Santucci, J. P., S. Miller, Florio, McGinity and H. Miller, JJ., concur.